Exhibit 10.14D

 

FOURTH AMENDMENT

to

EMPLOYMENT AGREEMENT

among

CSG SYSTEMS INTERNATIONAL, INC.

and

CSG SYSTEMS, INC.

and

NEAL C. HANSEN

 

This Fourth Amendment to Employment Agreement (the “Amendment”) is made this
15th day of November, 2002, among CSG SYSTEMS INTERNATIONAL, INC. (“CSGS”), a
Delaware corporation, CSG SYSTEMS, INC. (“Systems”), a Delaware corporation, and
NEAL C. HANSEN (the “Executive”). CSGS and Systems collectively are referred to
in this Amendment and the Employment Agreement referred to below as the
“Companies”.

 

* * *

 

WHEREAS, the Companies and the Executive entered into an Employment Agreement
dated November 17, 1998 (the “Employment Agreement”); and

 

WHEREAS, the Companies and the Executive entered into a First Amendment to the
Employment Agreement dated June 30, 2000 (the “First Amendment”); and

 

WHEREAS, the Companies and the Executive entered into a Second Amendment to the
Employment Agreement dated April 29, 2002 (the “Second Amendment”); and

 

WHEREAS, the Companies and the Executive entered into a Third Amendment to the
Employment Agreement dated August 30, 2002 (the “Third Amendment”); and

 

WHEREAS, the Companies desire to further amend the Employment Agreement as
herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the
Companies and the Executive agree as follows:

 

1. The Employment Agreement, as previously amended, hereby is further amended by
adding thereto after Paragraph 30 thereof a new Paragraph 31 reading in its
entirety as follows:

 

“31. Post-Termination Consulting Services.

 

(a) If the Executive remains in the employ of the Companies until the earlier of
(i) his reaching the age of sixty-five (65) years, (ii) the termination of



--------------------------------------------------------------------------------

 

his employment with the Companies after the occurrence of a Change of Control,
(iii) the termination of his employment with the Companies pursuant to Paragraph
10(b) of this agreement because of his disability, (iv) the termination of his
employment with the Companies without cause, or (v) his resignation from
employment with the Companies pursuant to Paragraph 10(f) of this agreement
(relating to constructive termination), then, for a period of ten (10) years
after the termination of the Executive’s employment with the Companies, the
Executive agrees to serve as a consultant to the Board of Directors and Chief
Executive Officer of the Companies with respect to the strategic planning and
business development activities of the Companies and to provide up to twenty
(20) hours of service per month to the Companies in such capacity upon the
request of the Companies from time to time. The Executive may provide such
consulting services either in person or by telephone, video conference, or other
means of communication, and at such locations, as the Companies and the
Executive reasonably may agree upon from time to time. The Companies agree to
provide the Executive with reasonable advance notice as to the times at which
the Companies will require the Executive’s consulting services and to be
reasonably flexible in scheduling such times so as to enable the Executive to
plan his personal schedule and meet his other commitments. Apart from his
consulting duties under this agreement, the Executive shall be free to engage in
any business or other activity that he may choose from time to time.

 

(b) The Executive and the Companies acknowledge and agree that the Executive
will be an independent contractor for all purposes of the consulting services
which he provides pursuant to this Paragraph 31 and will not be an agent,
representative, or employee of the Companies for federal, state, or local tax
purposes or for any other purpose whatsoever. Except as provided in this
Paragraph 31, the Executive acknowledges and agrees that he will not be entitled
to any employee benefits provided by the Companies to any of their respective
employees by reason of the consulting services that he provides pursuant to this
Paragraph 31. The Executive shall have sole responsibility for all of his acts
as a consultant to the Companies and in such capacity will have no authority to
make any commitments or enter into any contracts on behalf of, or otherwise
obligate, the Companies in any manner whatsoever. As a consultant to the
Companies, the Executive agrees not to hold himself out as a employee,
representative, or agent of the Companies. In his discretion, the Executive may
provide such consulting services through a limited liability company or other
entity so long as the Executive himself provides such consulting services; and
in such case the provisions of this subparagraph (b) also shall apply to such
limited liability company or other entity.

 

(c) In consideration of the Consulting services which the Executive agrees to
provide to the Companies pursuant to this Paragraph 31 (whether or not the
Companies actually request the Executive to provide any of such services),
during the 10-year period referred to in subparagraph (a) of this Paragraph 31
(or until the death of the Executive if the Executive dies prior to the elapse
of such 10-year period) the Executive will be entitled to the following benefits
from the

 

2



--------------------------------------------------------------------------------

 

Companies (in addition to any other benefits to which the Executive may be
entitled under the provisions of this agreement or otherwise):

 

  (i)   The Executive and other persons designated by the Executive shall be
entitled to reasonable use of the Companies’ aircraft at the Companies’ expense
for legitimate personal travel from time to time; provided, however, that such
use shall be subject in all events to the availability of the Companies’
aircraft for such purpose and to the priority of the Companies’ business
requirements for such aircraft; and provided further, however, that such
personal aircraft use by the Executive and other persons designated by the
Executive shall be limited to 40,000 miles (such mileage to be determined using
standard commercial aviation practice) during any calendar year, other than in
connection with the Executive’s performance of consulting services pursuant to
this subparagraph (c). Personal travel on the same flight by more than one of
the Executive and other persons designated by the Executive shall be considered
to be a single flight for purposes of such mileage determination, and the
mileage of a flight without the Executive or any other person designated by the
Executive as a passenger (even if such flight is in connection with another
flight on which the Executive or another person designated by the Executive was
or will be a passenger) shall not be counted for purposes of applying such
40,000-mile annual limit. If none of the Companies’ aircraft is available for
personal use by the Executive or a person designated by the Executive on a
particular occasion or if the Companies no longer have any aircraft, then the
Executive shall be entitled at the Companies’ expense to charter an aircraft
(substantially similar to the Companies’ aircraft that would have been used on
such occasion if it were available or, if the Companies no longer have any
aircraft, substantially similar to the aircraft most recently owned or leased by
the Companies) for such personal use on such particular occasion or whenever
required if the Companies no longer have any aircraft, subject to such
40,000-mile annual limit; the Companies promptly shall reimburse the Executive
for his actual cost of each such permitted charter flight, and the mileage of
each such permitted charter flight shall be counted for purposes of applying
such 40,000-mile annual limit.

 

  (ii)   The Companies shall provide to the Executive at the Companies’ expense
in a location or locations (other than premises occupied by the Companies)
selected from time to time by the Executive a furnished private office within an

 

3



--------------------------------------------------------------------------------

 

executive office suite that provides shared receptionist, secretarial,
conference room, and office equipment services and facilities (including but not
limited to copiers, fax machines, telephone, cable TV, and high-speed internet
connections), such office suite, services, and facilities to be of a quality
reasonably consistent with the Executive’s position with the Companies
immediately prior to the termination of his employment with the Companies;
provided, however, that the maximum expense which the Companies will be required
to incur for such office suite, services, and facilities during any calendar
year, without regard to the Tax Payment and the Gross-Up Payments provided for
in this subparagraph (c), is $40,000, increased as of the first day of January
of each calendar year (beginning with the first calendar year for which this
subparagraph (ii) is applicable) by the percentage that the United States
Department of Labor Consumer Price Index (All Items) for All Urban Consumers,
1982-84=100 (“CPI-U”) for such January has increased over the CPI-U for January
2003.

 

  (iii)   If the Executive is required to pay any federal, state, or local
income taxes in respect of income imputed to the Executive by reason of the
Executive’s personal use of the Companies’ aircraft or a chartered aircraft
pursuant to this subparagraph (c) or by reason of the office suite, services,
and facilities provided to the Executive pursuant to this subparagraph (c) (the
“Tax Amounts”), then the Companies promptly shall make a cash payment (the “Tax
Payment”) to or on behalf of the Executive in an amount equal to the Tax
Amounts. The Companies also shall make an additional cash payment to or on
behalf of the Executive in an amount rounded to the nearest $100.00 which is
equal to any additional federal, state, or local income taxes for which the
Executive will be liable as a result of the Tax Payment (the additional cash
payment provided for in this sentence being referred to as a “Gross-Up
Payment”). In addition, the Companies shall pay to or on behalf of the Executive
a further Gross-Up Payment in respect of each prior Gross-Up Payment under this
subparagraph until the amount of the last Gross-Up Payment is less than $100.00.
For purposes of computing the Tax Payment and the Gross-Up Payments under this
subparagraph, the Companies shall use the highest individual tax rates
applicable to the Executive for the year for which the Tax Payment is made.

 

(d) If the Executive is or becomes incapable by reason of physical injury,
disease, or mental illness of providing the consulting services required by

 

4



--------------------------------------------------------------------------------

 

this Paragraph 31, then while such incapacity continues the Executive shall not
be required to provide such consulting services (or shall be required to provide
such consulting services only to the extent that he is capable of doing so), but
the Executive nevertheless shall continue to be entitled to all of the benefits
provided for in subparagraph (c) of this Paragraph 31.

 

(e) If the Companies at any time believe that the Executive has failed to comply
with his obligations under this Paragraph 31 and is in default under this
Paragraph 31, then the Companies promptly will so notify the Executive and give
the Executive a reasonable opportunity to cure such default in a manner that is
equitable to both the Companies and the Executive.

 

(f) If the Executive’s employment with the Companies is terminated by the
Companies for cause pursuant to Paragraph 10(c) of this agreement before the
Executive reaches the age of sixty-five (65) years or because of the Executive’s
death, then this Paragraph 31 shall have no force or effect. If the Executive’s
employment with the Companies is terminated by the Companies for cause pursuant
to Paragraph 10(c) of this agreement when or after the Executive reaches the age
of sixty-five (65) years, then this Paragraph 31 shall remain in full force and
effect.”

 

2. Any terms in initial capital letters or all capital letters used as a defined
term, but not defined in this Fourth Amendment, shall have the meaning set forth
in the Employment Agreement. If any of the terms and conditions in this Fourth
Amendment conflict with those in the Agreement, the terms and conditions of this
Fourth Amendment shall take precedence. Upon execution of this Fourth Amendment
by the parties, any subsequent reference to the Employment Agreement between the
parties shall mean the Employment Agreement as amended by the Second Amendment,
the Third Amendment, and this Fourth Amendment. As amended by the Second
Amendment, the Third Amendment, and this Fourth Amendment, the Employment
Agreement shall continue in full force and effect according to its terms.

 

IN WITNESS WHEREOF, each of the parties has caused this Fourth Amendment to be
executed as of the date first written above.

 

CSG SYSTEMS INTERNATIONAL, INC.

By:

 

/S/ John. P. Pogge

--------------------------------------------------------------------------------

   

John P. Pogge, President

 

CSG SYSTEMS, INC.

By:

 

/S/ John. P. Pogge

--------------------------------------------------------------------------------

   

John P. Pogge, President

   

/S/ Neal C. Hansen

--------------------------------------------------------------------------------

   

Neal C. Hansen

 

5